Citation Nr: 0312388	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  99-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for hypertensive 
cardiovascular disease with history of myocardial infarction, 
currently evaluated as 30 percent disabling.  

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active military service from May 1968 to July 
1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  


REMAND

The Board conducted additional development of the claim 
pursuant to 38 C.F.R. § 19.9(a)(2), in April 2003.  The 
development conducted has been completed, in part, and 
pursuant to a recent decision by the Federal Circuit Court of 
Appeals, the case must be remanded to the RO for review of 
the evidence in the first instance.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  

As part of the development request in April 2003, the Board 
requested studies (electrocardiogram (EKG), echocardiogram, 
and stress reports associated with a July 29, 2002, VA 
examination.  Those records have not been obtained.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.	The RO should obtain from the VA Medical Center 
in Jackson, Mississippi, the EKG, 
echocardiogram, and stress reports associated 
with a VA examination dated July 29, 2002 (see 
July 29, 2002, VA examination report).  It 
should be indicated in writing if these records 
are unavailable or cannot be located.  

2.	Thereafter, the RO must review the claims file 
and ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2002).  

3.	Then, the RO should adjudicate the claim for an 
increased rating for hypertensive cardiovascular 
disease with history of myocardial infarction.  
If the claim remains denied, the veteran and his 
representative should be provided a supplemental 
statement of the case.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no further action until he is further informed.  
The purpose of this REMAND is to obtain additional medical 
information and to accord due process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


